Citation Nr: 1529187	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-06 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent prior to March 28, 2014, and in excess of 70 percent thereafter, for service-connected post-traumatic stress disorder with comorbid alcohol abuse (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD with comorbid alcohol abuse, evaluation at 30 percent disabling effective May 20, 2009.  The Veteran filed his notice of disagreement dated in March 2013, and the RO issued a statement of the case dated in November 2013.  The Veteran submitted a substantive appeal in February 2014.  In May 2014, the RO increased the evaluation to 70 percent disabling, effective March 28, 2014.

The issue of entitlement to an initial evaluation in excess of 70 percent from and after March 28, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, for the appeal period prior to March 28, 2014, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas and such symptoms as difficulty sleeping, reexperiencing events, nightmares and intrusive thoughts, avoidance, increased startle response, anger, social isolation, difficulty concentrating, hypervigilance, and an exaggerated startle response; however, total occupational and social impairment was not demonstrated.  


CONCLUSION OF LAW

For the appeal period prior to March 28, 2014, the criteria for an initial disability rating of 70 percent for PTSD with comorbid alcohol abuse have been met. 38 U.S.C.A. §§ 1155 (West 2014) ; 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411(2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran's appeal arises from disagreement with the initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

 Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered.  

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is assigned a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is assigned a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is assigned a 100 percent rating.  38 C.F.R. § 4.130 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record. In this instance, the GAF scores assigned by the Veteran's treating mental health provider have remained within a very narrow range despite fluctuations in symptoms and severity of symptoms, rendering them of little probative value in assessing the Veteran's disability picture.

A Veteran may only qualify for a given initial or increased rating based psychiatric disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and although a Veteran's symptomatology is the primary consideration in assessing disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the Veteran's level of impairment in "most areas" for the 70 percent rating. 38 C.F.R. § 4.130.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In this case, the Veteran has been service-connected for PTSD with an evaluation of 30 percent prior to March 28, 2014, and 70 percent thereafter.  

The medical evidence in this case consists of outpatient treatment records and two VA examinations dated in November 2012 and March 2014.

The November 2012 VA examiner diagnosed the Veteran with PTSD, chronic and moderate.  He was also diagnosed with alcohol abuse, secondary to and comorbid with PTSD.  He was assigned a GAF score of 55.  The examiner indicated that the Veteran had ongoing moderate psychosocial and environmental problems secondary to PTSD symptoms, marked difficulty with social comfort level, ongoing impairments in the Veteran's capacity to relate to others on an emotional level, and recurring marital tension.  The examiner stated that the Veteran's PTSD was characterized by symptoms including reexperiencing, avoidance and hyperarousal.  The Veteran's symptoms also included recurrent intrusive memories and dreams, avoidance and feelings of detachment, irritability, hypervigilance, exaggerated startle response, difficulty with sleep, anxiety, suspiciousness, and difficulty in relationships.  The Veteran's comorbid alcohol abuse was also noted.  It was indicated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The examiner indicated that virtually the entirety of the Veteran's ongoing moderate psychosocial and occupational impairment results from his PTSD symptoms.  The comorbid alcohol abuse served to exacerbate some of his symptoms, including anger and sleep disturbance.  

The Veteran was also afforded a VA examination in March 2014.  The diagnoses at that time were PTSD and alcohol abuse disorder, moderate.  The Veteran reported that since the last examination he continued to live with his wife of 3 years and their 2 children (ages 4 and 2).  The Veteran stated that "sometimes (he) is fine," but other times he is very short-tempered.  He has become verbally and physically aggressive toward objects.  He reported that he had never been violent toward his wife or children.  The Veteran stated that because of his short-temper and excessive alcohol use, his wife has commented that she wants to leave
the marriage.  The Veteran described a strong motivation to have his
kids in his life.  The Veteran reported that he had 1 or 2 friends to whom he feels close, but described generally feeling detached or estranged from most people,
including his wife and other family members. He noted that he visited his brother in another state, but often did not spend time with him during the visit.  The Veteran also described a time when he and one of his wife's family members got in a physical altercation.  The Veteran generally avoided being around family and large groups of people.  

Regarding employment, the Veteran indicated that he continued to work for the City of Ogdensburg as a firefighter since the last examination.  He also did construction work "on the side."  The Veteran reported that he nearly lost his firefighting job when he struggled to pass the EMT test.  He had difficulty concentrating and had to take the test 3 times before he passed.  He reported no suicide attempts, psychiatric hospitalizations, or suicidal ideation since the last examination.  The Veteran described a pattern of daily problematic alcohol use since the last examination.  He noted that his alcohol consumption had increased.  He described symptoms of tolerance and withdrawal. The alcohol decreased nightmares and helped him sleep.  

The examiner found occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, and indicated that the Veteran's symptoms included recurrent intrusive memories and dreams, avoidance and feelings of detachment, irritability, hypervigilance, exaggerated startle response, difficulty with sleep and concentration, anxiety, suspiciousness, panic attacks more than once a week, difficulty in relationships, impaired impulse control, and neglect of personal appearance and hygiene.  The examiner also observed that, upon examination, the Veteran was casually dressed with adequate attention to hygiene and appearance.  He was polite and cooperative.  He made good eye contact.  His speech was normal in terms of rate/tone/volume.  His thought processes were linear and goal-directed, with no evidence of thought disorder or active psychosis.  There was no evidence of specific obsessions, compulsions, phobias, or ritualistic behaviors, though he did appear uneasy and frequently looked toward the door.  He was fully oriented.  During the interview, his basic attention and concentration were intact with no obvious impairments.  His mood was anxious and his affect somewhat constricted.  The examiner concluded that both of the Veteran's conditions had worsened since his last examination.  He described considerable distress in his familial relationships.  He felt increasingly detached and disconnected and has also had periods of violence.  He had never been physically aggressive toward his wife or children, but had been known to throw things and punch walls in response to even minor stressors at home. The Veteran described increased and daily alcohol use often to manage anxiety and sleep disturbances.  He had been able to maintain his employment with some difficulty.  He had not had treatment since May 2013.

The Veteran's outpatient treatment records were also examined and indicate  symptoms no worse than that described in the VA examination reports above.  

Given the above, the Board finds that a rating of 70 percent prior to March 28, 2014, is warranted in this case.  The Veteran was assigned a GAF score of 55 in November 2012 and, although the March 2014 examiner indicated worsening since that time, the majority of symptoms noted were also present prior to March 2014.  It has also been noted that the Veteran's alcohol disorder exacerbates his PTSD symptoms. See Mittleider v. West, 11 Vet. App. 181, 182 (1998)( VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so); Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).  

In sum, affording the Veteran the benefit of the doubt, the Veteran service-connected PTSD with comorbid alcohol abuse more closely resembles the criteria for a 70 percent evaluation prior to March 28, 2014.  His symptoms for this period, however, did not rise to the level of total occupational and social impairment to warrant a 100 percent evaluation.  In this regard, the Board notes that the Veteran remained married and working and that he expressed a desire to be part of his children's life.  He also did not endorse symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In assigning the Veteran's rating the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  38 U.S.C.A. § 5107(b).

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the manifestations of the Veteran's service-connected PTSD prior to March 28, 2014 are fully contemplated by the rating criteria.  Moreover, there is no evidence of any exceptional factors such as frequent hospitalization or marked interference with employment.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).  There has been no evidence of unemployability, such as to give rise to consideration of entitlement to a total rating for compensation based on individual unemployability.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).


ORDER

Prior to March 28, 2014, entitlement to an initial evaluation of 70 percent for PTSD with comorbid alcohol abuse is granted. 


REMAND

In the March 2014 VA examination report, the examiner noted that the Veteran had not sought treatment for his PTSD since May 2013.  The examiner noted that without treatment, the Veteran was at risk for continued exacerbation of symptoms and related functional impairments.  As such, a mental health treatment appointment was scheduled for him during the examination.  The Veteran was scheduled to see his previous provider on April 9, 2014.  Records of this appointment or other treatment records after the March 2014 VA examination report are not associated with the claims file.  Upon remand, such records should be obtained.  

The Veteran should also be afforded an opportunity to submit additional records in connection with his claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).



Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated VA treatment records and records of his treatment with the Veteran's treating physician, including the records of the appointment on April 9, 2014.

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue remaining on appeal.  If the claims are denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


